NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4007-18

THOMASENIA L. FOWLER, as
Administrator and Administrator
ad Prosequendum of the Estate
of Willis Edenfield,

          Plaintiff-Respondent,

v.

AKZO NOBEL CHEMICALS, INC.
as successor to Imperial Chemical
Industries PLC, and National Starch
and Chemical Co. (Discovery Only),
CORN PRODUCTS INTERNATIONAL,
INC., as successor to National Starch
and Chemical Co. (Discovery Only),
HENKEL CORPORATION,
individually and as successor-in-interest
to the Adhesive and Electronics Division
of National Standard Chemical Co.
(Discovery Only), and NATIONAL
STARCH, LLC, individually and
as successor to National Starch and
Chemical Co. (Discovery Only),

          Defendants-Respondents,

and
UNION CARBIDE CORPORATION,

     Defendant-Appellant,
________________________________

            Argued March 17, 2021 – Decided May 26, 2021

            Before Judges Fuentes, Whipple and Rose.

            On appeal from the Superior Court of New Jersey,
            Law Division, Middlesex County, Docket No. L-4820-
            11.

            Michael A. Scodro, (Mayer Brown, LLP) of the
            Illinois bar, admitted pro hac vice, argued the cause
            for appellant (Caruso Smith Picini, PC, Michael A.
            Scodro, Craig Woods (Mayer Brown, LLP) of the
            Illinois bar, admitted pro hac vice, and Brett E. Legner
            (Mayer Brown, LLP) of the Illinois bar, admitted pro
            hac vice, attorneys; Richard D. Picini, Michael A.
            Scodro, Craig Woods and Brett E. Legner, on the of
            counsel and on the briefs).

            Amber Long argued the cause for respondent (Levy
            Konigsberg, LLP, attorneys; Amber Long and
            Madeleine Skaller, on the brief).

PER CURIAM

      Defendant Union Carbide Corporation appeals from an April 18, 2019

renewed motion for judgment notwithstanding the verdict, or in the alternative,

for a new trial, pursuant to Rules 4:40 and 4:49-1(a) after a jury trial in an

asbestos exposure case.     Plaintiff, Thomasenia Fowler, is the widow of

decedent, Willis Edenfield, who died from mesothelioma. We are constrained

                                                                        A-4007-18
                                      2
to reverse for erroneous jury instructions, one regarding defendant's d uty to

warn, and one regarding medical causation.

      On June 27, 2011, plaintiff filed suit as personal representative,

administrator, and administrator ad prosequendum of Edenfield's estate,

alleging strict liability and negligent failure-to-warn claims against Union

Carbide, along with claims against Edenfield's previous employers. In 2015,

the trial court granted summary judgment in favor of Union Carbide and

dismissed the complaint with prejudice.

      Then, in Fowler v. Akzo Nobel Chemicals, Inc., No. A-2300-15 (App.

Div. May 17, 2017) (slip op. at 4-8), we reversed the trial court's entry of

summary judgment because the record demonstrated the evidence was

sufficient to create a genuine issue of material fact as to whether Edenfield was

exposed to Union Carbide's asbestos frequently, regularly, and proximately.

The case thereafter proceeded to trial.

                                          I.

      We draw the following facts from the trial record. Edenfield worked at

the Bloomfield Plant (the Plant) between 1954 and 1994.          The Plant was

operated over time by Rubber and Asbestos Corporation from 1954 to 1962,

PPG Industries, Inc. from 1962 to 1971, and National Starch and Chemical Co.


                                                                          A-4007-18
                                          3
(National Starch) from 1971 to 1995 (the employers). These companies used

asbestos in the manufacturing of adhesive products. Edenfield worked in the

"mill room" as a batcher, weighing and preparing dry ingredients for

manufacturing.

      Between 1969 and 1984, Union Carbide delivered approximately 56,000

pounds of Calidria-brand asbestos in the form of a fine, white powder to the

Plant. Union Carbide mined its asbestos from a mineral deposit in New Idria,

California, that contained short-fiber chrysotile asbestos.     It shipped the

asbestos in ten- and forty-pound bags, with most shipments in the smaller

bags. Usage records at the Plant detailed the daily amount of each type of

asbestos used between 1976 and 1985. Specifically, Union Carbide's asbestos

was regularly used in the manufacturing of adhesive products.

      Testimony regarding Edenfield's work history came from his co-worker,

Rodney Dover, who worked with Edenfield for twenty-six years. According to

Dover, Edenfield's job was to weigh and measure dry ingredients, including

raw asbestos, and place them in bags for use in the Plant's manufacturing

process.   Dover testified that the "batching area" of the mill room was a

twenty-foot by twenty-foot space. Dover and other batchers typically used

larger bags of ingredients, some of which weighed approximately 150 or 200


                                                                        A-4007-18
                                     4
pounds. Edenfield was the only batcher who worked with bags of ingredients

between ten and forty pounds.

      All batchers worked during the same day shift and prepared all

ingredients during that shift. After weighing and preparing all the dry, raw

ingredients, the batchers took them to either the mill room or the "churn

room," located in another building. In the churn room, workers made epoxy

resins in churns or vats, using Calidria asbestos as a thickening agent. In

contrast, the mill room did not contain vats or tanks, but allowed workers to

mix chemicals using rollers.

      Dover explained both the process that Edenfield and other batchers

followed to obtain the dry, raw ingredients they used and where they took

them. Most ingredients were obtained from the onsite warehouse and brought

to the mill room. The ingredients stored in the warehouse were kept on pallets,

and batchers would move them using a forklift, but they carried the smaller

bags by hand. Edenfield was not involved in the process of moving materials

with the forklift. Workers in both the churn and mill rooms worked twenty to

thirty feet away from each other. Dover testified that the air "was basically

clear" in the mill room because the Plant contained exhaust fans, which would

evacuate the dust and other airborne materials to the outside environment.


                                                                        A-4007-18
                                      5
Even so, Dover sometimes saw dust in the air. The batchers also swept up

powder spills at the end of each day.

      He also did not recall the company names of any particular asbestos

suppliers at the Plant other than Johns Manville, which delivered its asbestos

in 150- or 200-pound bags and was likely handled by batchers other than

Edenfield. Different from Union Carbide, Johns Manville mined its chrysotile

asbestos from the Jeffrey Mine in Canada and, according to one of Union

Carbide's experts, the asbestos from the Jeffrey Mine was contaminated with

tremolite.

      At trial, William Dyson, Ph.D., testified on behalf of Union Carbide as

an expert in the fields of industrial hygiene, exposure assessments, risk

assessments, and Occupational Safety and Health Act 1 (OSHA) requirements.

Dyson testified the Plant employees used Calidria in the processes in the churn

room and "paper coating" room, neither of which was the area where Edenfield

worked. Dyson estimated that between seventy-five and ninety percent of the

asbestos used at the Plant was supplied by companies other than Union

Carbide. Dyson further opined there was no evidence that Edenfield either


1
  Occupational Safety and Health Act, 29 U.S.C. §§ 651 to 678. The term
OSHA refers to both the statutory compilation and the Occupational Safety
and Health Administration.
                                                                        A-4007-18
                                        6
worked with, or was exposed to, Calidria asbestos. He came to this conclusion

because none of Edenfield's co-workers testified that the Plant used Calidria

asbestos, nor had they observed Edenfield using Calidria asbestos, and the

Plant used Calidria asbestos only in the churn room, which was located in a

separate building from the one where Edenfield worked.

     The record reveals a timeline of actions Union Carbide took to address

the safety of its products. In 1968, Union Carbide began placing a warning on

the bags of Calidria asbestos that it sold, which stated:      "WARNING:

BREATHING DUST MAY BE HARMFUL. DO NOT BREATHE DUST."

Then, in 1972, Union Carbide changed the warning to the following in order to

comply with OSHA requirements: "CAUTION. Contains Asbestos Fibers.

Avoid Creating Dust. Breathing Asbestos Dust May Cause Serious Bodily

Harm."

     Union Carbide took other steps to warn customers of the dangers of

asbestos, as well. In 1975, it sent Calidria customers a Material Safety Data

Sheet (MSDS) outlining the chemical properties of its asbestos and safety

information. In 1977, it sent customers an updated MSDS, along with several

pamphlets pertaining to asbestos safety, and encouraged employers to transmit

the information to employees. Both MSDSs recommended that employees


                                                                      A-4007-18
                                     7
working with Calidria asbestos wear protective clothing, avoid inhalation of

dust, provide local exhaust for every operation, remove spilled material by

vacuum or water, carefully launder personal clothing to avoid airborne

exposure to asbestos, and undergo an annual comprehensive medical

examination, among other measures.          The pamphlets also recommended

numerous precautions such as wearing respirators, and warned that exposure to

asbestos fibers could increase the risks of developing mesothelioma,

asbestosis, lung cancer, and cancer of the digestive tract.

      In 1981, Union Carbide sent its customers information from the

Asbestos Information Association/North America, regarding best practices for

handling asbestos and possible health implications, along with OSHA

regulations. Union Carbide also sent employers OSHA-recommended posters

that instructed employees to use respirators, vacuum-clean spills, leave dusty

clothes at their places of employment, repair broken bags, and report unsafe

conditions to their employers.     It is unclear from the record when Union

Carbide sent the posters to Edenfield's workplace.

      At the same time, beginning no later than 1972, Union Carbide offered

to perform air monitoring testing for asbestos dust to its customers or, if they

preferred, to offer training and equipment in order to perform the t esting


                                                                         A-4007-18
                                       8
themselves.      The record contains a January 19, 1972 letter from a Union

Carbide manager to a National Starch employee, memorializing their

conversation about asbestos testing and enclosing information on how to

perform it.

      Further,     Union   Carbide   representatives   spoke   with    Edenfield's

employers—who owned the Plant—to discuss safety measures and dangers

associated with Calidria. In August and September 1971, its representatives

met and spoke via telephone with Edenfield's employer to discuss safe

operating procedures for Calidria, toxicity problems, potential health hazards,

threshold limit values, and existing legislation pertaining to asbestos.

      Doctors from Union Carbide's Industrial Medicine and Toxicology

Department authored asbestos toxicology reports from 1964 to 1969, outlining

the known risks of asbestos and recommended health and safety measures,

including threshold limit values.     One 1969 toxicology report warned that

exposure to asbestos dust could lead to mesothelioma and that individuals wh o

were even slightly exposed could develop it as much as forty years later. The

report recommended that customers who used its asbestos-containing products

take safety measures, such as installing "closed flow systems" and exhaust




                                                                           A-4007-18
                                       9
ventilation, wearing respirators, and conducting environmental monitoring to

ensure that work areas did not exceed threshold limit values.

      However, the 1969 toxicology report excised a portion that Dr. C.U.

Dernehl (one of the doctors from Union Carbide's Industrial Medicine and

Toxicology Department) wrote, in which he stated that he was not convinced

that the proposed new threshold limit values would prevent employees from

developing mesothelioma. While Sarah Opperman, Union Carbide's corporate

representative, testified that Union Carbide sent these toxicology reports to

customers, it is not clear that the company sent the reports to Edenfield's

employers because they were not in the Plant's files.

      In March 1972, OSHA held a hearing to solicit views and arguments

regarding its proposed warnings for asbestos labels. The National Institute for

Occupational Safety and Health (NIOSH) recommended a warning that stated:

"HARMFUL: May Cause Delayed Lung Injury (Asbestosis, Lung Cancer).

DO NOT BREATHE DUST. Use only with adequate ventilation and approved

respiratory protective devices."   Union Carbide was aware of the NIOSH-

recommended warning and submitted a comment at the OSHA hearing. While

the record does not contain Union Carbide's comment, it reflects that Union

Carbide did not utilize the NIOSH-recommended warning on its Calidria bags.


                                                                        A-4007-18
                                     10
        Similarly, in March 1972, the Manufacturing Chemists' Association's

Labels and Precautionary Committee submitted a comment to OSHA to

propose a warning that stated:     "WARNING:        HARMFUL IF INHALED.

MAY       CAUSE     DELAYED      LUNG      INJURY      (ASBESTOSIS,       LUNG

CANCER).       Do not breathe dust.    Use only with adequate local exhaust

ventilation or approved respiratory protective devices. . . ." Dernehl was a

member of this committee. Again, the record reflects that Union Carbide did

not use this warning.

        Further, on June 22, 1972, a Union Carbide sales manager circulated a

memorandum to instruct six salespeople on how to discuss recently enacted

OSHA regulations with customers.           He wrote that salespeople should

"[c]ontrol . . . the conversation" and "[a]ssure the customer that the new law is

reasonable."    He encouraged salespeople to be aggressive and "keep the

customer on the defensive," if the customer threatened to stop purchasing

asbestos. This manager spoke with National Starch about the regulations in

1972.

        In 1983, Union Carbide employee, R.W. Rebholz, wrote an internal

memorandum stating that "[i]t is widely recognized" that the 1972 label on the

Calidria bags "understates the risk associated with exposure to asbestos dust."


                                                                          A-4007-18
                                      11
He attached a proposed alternative warning, which cautioned that breathing

asbestos dust was a cancer hazard and instructed users to wear an OSHA-

approved respirator. Union Carbide rejected the option to use both labels on

the basis that they "would be confusing to the individual using the product." 2

OSHA informed Union Carbide that it could use the alternative label if it

submitted a formal request and OSHA approved the label. Opperman was not

aware of whether it submitted a request, though nothing in the record

demonstrates that Union Carbide ever used the alternative label.

        The record also contains some evidence of steps Edenfield's employers

took to protect the Plant workers from the hazards of asbestos. Dover testified

that he requested respirators to wear on the job, which the employer provided. 3

He said that Edenfield "occasionally" wore a respirator. At some point during

Dover's tenure, his employer installed ventilation fans in the Plant.       And

between at least 1976 and 1982, National Starch performed air testing for

asbestos to ensure that levels did not exceed OSHA limits.

        Dover, however, testified that he did not change his clothes when he

arrived at the Plant or left; instead, his employer provided clothing to wear

2
  The record does not establish who at Union Carbide rejected the option to
use two warning labels.
3
    Dover did not testify as to when this occurred.
                                                                         A-4007-18
                                       12
over his own clothes. Additionally, no doctor or nurse employed by the Plant

owners ever examined him. Dover also did not recall receiving anything in

writing from his employer regarding asbestos, did not observe air monitoring

in his area of the Plant, and did not receive supervisory instructions on worker

safety.

      Relevant to causation, the record contains evidence of factors that may

have played a role in Edenfield contracting mesothelioma other than Union

Carbide's asbestos, including his exposure to Johns Manville's asbestos and to

asbestos used in other processes at the Plant. Edenfield's answers to Union

Carbide's interrogatories stated that he worked around other employees who

handled asbestos and asbestos-containing products, including loose asbestos,

asbestos fibers, valves, gaskets, boilers and furnaces, and that the work created

a lot of dust, which he breathed in.

      Dr. James D. Crapo also testified on behalf of Union Carbide. The court

qualified him as an expert in the fields of pulmonary and internal medicine

related to chrysotile, including Union Carbide's asbestos and its correlation

with asbestos-related diseases. He opined that if the information in plaintiff's

interrogatories was accurate, the resulting exposure to asbestos would

constitute a substantial contributing factor in Edenfield's development of


                                                                          A-4007-18
                                       13
mesothelioma.    However, Crapo also opined that Edenfield's exposure to

Union Carbide's asbestos, as described by Dover, did not create a risk for him

to develop mesothelioma because Union Carbide's asbestos did not contain the

fiber structure that could reach the lower lung and contribute to causation of

the disease.

      Last, Dr. Victor Roggli testified on behalf of Union Carbide. The court

qualified him as an expert in pathology and the diagnosis and causation of

asbestos-related diseases, including mesothelioma.     He opined that it was

highly unlikely that Edenfield's mesothelioma was caused by Union Carbide's

asbestos because Union Carbide's asbestos was not contaminated with

tremolite, as was Johns Manville's asbestos.

      On January 22, 2019, the jury returned a verdict in plaintiff's favor on

claims of strict liability and negligent failure to warn and awarded $2,380,000

in damages. On February 11, 2019, the court entered judgment in favor of

plaintiff and against Union Carbide.       Union Carbide filed a motion for

judgment notwithstanding the verdict or for a new trial, which the court denied

on April 19, 2019. This appeal followed.




                                                                        A-4007-18
                                     14
      Having reviewed the record and each of Union Carbide's arguments, we

conclude Union Carbide is entitled to a new trial because of improper jury

instructions regarding Union Carbide's duty to warn and proximate cause.

                                       II.

      First, Union Carbide argues that the court gave an improper instruction

on the duty to warn. It argues the instruction was erroneous because the court

limited the jury to considering the warnings on its asbestos bags, and not the

warnings and information it sent to Edenfield's employers, and that a proper

instruction might have changed the jury's verdict.

      During the charge conference, Union Carbide asked the court to instruct

the jury to consider whether it acted reasonably in both the warnings it placed

on the bags and the information it communicated to Edenfield's employers,

including instructions, warnings, and offers to assist with worker safety. It

proposed the following instruction:

            [F]or purposes of deciding whether the warning given
            was adequate, you may consider as part of the warning
            the cautionary information given to an employer with
            the intention or purpose that the employer alert
            employees to the dangers of the product and the
            proper methods of mitigating the risks presented by
            the product.




                                                                        A-4007-18
                                      15
      The court ruled that Union Carbide owed separate duties to its customers

and their employees, which were not interdependent. The court found that

Union Carbide maintained its duty to the "end user"—either Edenfield or his

co-workers who opened the bags in his presence—such that the warnings it

issued to the employer did not discharge its duty to warn Edenfield.

      At trial, the court issued the following instruction for Union Carbide's

duty to warn:

            In the employment context, a manufacturer or supplier
            of products that are used by employees is required to
            take reasonable steps to ensure that its warning
            reaches those employees. Satisfying that obligation
            may require that warnings be communicated to
            employers as well as employees.

            In this case there has been evidence of warnings
            provided both on labels on Union Carbide's asbestos
            as well as warnings and information provided to Mr.
            Edenfield's employers. In determining whether Union
            Carbide satisfied its duty to warn, you may consider
            both of these avenues of warning.

            The duty to put an adequate warning on the product
            may not be discharged by warnings and information to
            the employer.

      But contrary to this instruction, question 3A on the verdict sheet

instructed jurors to consider whether plaintiff proved that "Union Carbide

failed to provide an adequate warning or instructions on its product rend ering


                                                                        A-4007-18
                                     16
it not reasonably safe for its intended and foreseeable use."            During

deliberations, the jury made the following inquiry: "[o]n Question 3A is

adequate warning/instructions only to the labels on the asbestos bags or does it

include other materials, that is to say [MSDS] and pamphlets[?]"         Union

Carbide argued that "the question should speak for itself" and that the court

should only refer the jury to the charges, if anything. The court responded to

the jury that Question 3A "deals with the asbestos bags."

      The jury answered "yes" to Question 3A. It answered "no" to Question

3B, which asked whether plaintiff proved "by a preponderance of the credible

evidence that . . . Union Carbide failed to take reasonable steps to ensure that

its warnings reached . . . Edenfield." It also answered "yes" to Question 4,

which asked whether plaintiff proved that "Union Carbide's failure to provide

an adequate warning or instructions with respect to its product or failure to

take reasonable steps to ensure that its warnings reached . . . Edenfield was a

proximate cause of . . . Edenfield's exposure to Union Carbide's asbestos."

      "It is fundamental that '[a]ppropriate and proper charges to a jury are

essential for a fair trial.'" Prioleau v. Kentucky Fried Chicken, 223 N.J. 245,

256 (2015) (quoting Velazquez ex rel. Velazquez v. Portadin, 163 N.J. 677,

688 (2000)). The jury charge should outline the issues, set forth the law in


                                                                         A-4007-18
                                     17
clear and understandable terms, and plainly explain how the jury should apply

legal principles to the facts it finds. Id. at 256-57.

      We review not only the jury charge itself, but whether errors in the

charge may have affected the outcome of the trial. Washington v. Perez, 219

N.J. 338, 351 (2014). We "must examine the charge as a whole, rathe r than

focus on individual errors in isolation." Ibid. (quoting Viscik v. Fowler Equip.

Co., 173 N.J. 1, 18 (2002)). Generally, we will not "reverse if an erroneous

jury instruction was 'incapable of producing an unjust result or prejudicing

substantial rights.'" Ibid. (quoting Mandal v. Port Auth. of N.Y. & N.J., 430

N.J. Super. 287, 296 (App. Div. 2013)).

      A strict liability claim in a products liability, failure-to-warn case

requires the plaintiff to prove "that (1) without warnings or adequate warnin gs,

the product was dangerous to the foreseeable user and therefore defective; (2)

the product left the defendant's control in a defective condition (without

warnings or adequate warnings); and (3) the lack of warnings or adequate

warnings proximately caused an injury to a foreseeable user."         Whelan v.

Armstrong Int'l, Inc., 242 N.J. 311, 333 (2020) (alteration in original) (quoting

Zaza v. Marquess & Nell, 144 N.J. 34, 49 (1996)).           But ultimately, the

question is whether the manufacturer acted in a reasonably prudent manner


                                                                          A-4007-18
                                       18
when it introduced the product into the marketplace, which it would prove by

showing it acted reasonably prudently in the warnings it provided, and in

marketing the product. Id. at 331-32 (quoting Zaza, 144 N.J. at 49).

      In an asbestos failure-to-warn case, the plaintiff must also prove two

types of causation: "product-defect causation and medical causation." Id. at

333 (citing James v. Bessemer Processing Co., 155 N.J. 279, 295-96 (1998)).

And second, "[f]or product-defect causation, the plaintiff must show that the

defect in the product—the lack of warnings or adequate warnings—was a

proximate cause of the asbestos-related injury." Id. at 337 (citing Coffman v.

Keene Corp., 133 N.J. 581, 594 (1993)).

      However, a manufacturer cannot delegate to the employer its duty to

warn the user of the dangers of its product. Grier v. Cochran Western Corp.,

308 N.J. Super. 308, 319 n.3 (App. Div. 1998) (citing Coffman, 133 N.J. at

608). At the same time, our Supreme Court has explained how a manufacturer

can satisfy its duty by communicating the warning to the employer. In short, a

"heeding" presumption means "if an adequate warning exists, a product is no

longer considered defective, because when a manufacturer provides a warning,

'the seller may reasonably assume that it will be read and heeded.'" Coffman,

133 N.J. at 596 (quoting Coffman v. Keene Corp., 257 N.J. Super. 279, 287


                                                                       A-4007-18
                                    19
(1992)); see Theer v. Philip Carey Co., 133 N.J. 610, 618-24 (1993). As such,

"if a seller or manufacturer is entitled to a presumption that an adequate

warning will be read and heeded, plaintiff should be entitled to the same

presumption when no warning is given." Coffman, 133 N.J. at 596.

      In Coffman, the Supreme Court stated that "in the employment setting,

the adequacy of a warning with respect to unsafe products may require that

they be communicated to employers as well as employees; the adequacy of a

warning entails alerting the employer in order to alert the employee of the

dangers of the unsafe product." Coffman, 133 N.J. at 607 (emphasis added).

The Court further explained that in the modern workplace manufacturers

typically rely on supervisors and managers to transmit warnings to employees,

and manufacturers ensure the supervisors adequately warn employees, so they

can fulfill their duty to provide a safe workplace. Ibid. But the Court did not

specify the circumstances under which a manufacturer's reliance on an

employer constitutes an adequate warning to the employee, and it noted the

manufacturer maintains a concurrent duty to provide adequate warnings

regarding unsafe products to both employers and employees.          Id. at 609

(analyzing application of the heeding presumption in an asbestos failure-to-

warn case).


                                                                        A-4007-18
                                    20
      Then, in Theer, the Court discussed the heeding presumption in an

asbestos failure-to-warn case and explained that the asbestos-producing

defendants were required to overcome the employer heeding presumption,

which presumes the employer would have heeded an appropriate warning from

the defendants and communicated it to employees to allow them to take

precautions that minimized injury risks. Theer, 133 N.J. at 622. They could

do so through sufficient evidence pertaining to:

            [T]he adequacy of the warnings that were given,
            whether they were directed to employers, whether they
            were calculated to reach and inform employees who
            would foreseeably be exposed to those products in the
            workplace, and whether the employer would have
            required or allowed employees to take precautionary
            measures to overcome the risks of exposure to
            asbestos.

            [Ibid.]

      Grier also addressed manufacturer-placed warnings after a jury verdict.

308 N.J. Super. at 312-14.     There, the plaintiff, an airline employee, was

injured by a beltloader vehicle the defendant manufactured. On appeal, this

court held a machine manufacturer had a duty "to take reasonable steps to

ensure that appropriate warnings for safe use reach foreseeable users of the

equipment. What is reasonable depends on the circumstances of a given case.



                                                                      A-4007-18
                                     21
Questions of reasonableness in determining the adequacy of warnings are

ordinarily for the jury to resolve." Id. at 317.

      We explained:

            There is no general rule as to whether one supplying a
            product for the use of others through an intermediary
            has a duty to warn the ultimate product user directly or
            may rely on the intermediary to relay warnings. The
            standard is one of reasonableness in the
            circumstances. Among the factors to be considered
            are the gravity of the risks posed by the product, the
            likelihood that the intermediary will convey the
            information to the ultimate user, and the feasibility
            and effectiveness of giving a warning directly to the
            user.

            [Id. at 318 (quoting Restatement (Third) of Torts:
            Products Liability § 2 cmt. i (Proposed Final Draft,
            April 1997)).]

      Also in Grier, we referred to Coffman's holding that manufacturers often

instruct employers to alert employees of an unsafe product's dangers, who then

rely on supervisors and managers to transmit warnings to employees, ibid.

(quoting Coffman, 133 N.J. at 607), and that the plaintiff was "incorrect in his

contention that, as a matter of law, a manufacturer may not discharge its duty

to warn by alerting the employer of the dangers in the operation of

sophisticated machinery." Ibid. Rather, "[t]he question simply is whether, in




                                                                         A-4007-18
                                       22
the context of a given case, the manufacturer acted reasonably in conveying

adequate information on the safe use of its product." Ibid.

        Thus, in Grier we explained the concept of "adequate product warning"

under the applicable section of the New Jersey Product Liability Act (PLA) 4

"does not require that warnings be put in a particular place or transmitted by a

particular means." Id. at 317 (citing Repola v. Mobark Indust., Inc., 934 F.2d

483, 491 (3d Cir. 1991)). The concept is a flexible one that depends on the

product's characteristics, the intended user, and the circumstances of its use.

Ibid.   As such, a manufacturer may be expected to take different steps to

ensure safety when the intended user is an individual consumer as opposed to

employees in an industrial environment, or where the product is sophisticated

machinery, which may require employee training. Id. at 317-18.



4
    Under the PLA:

             An adequate product warning or instruction is one that
             a reasonably prudent person in the same or similar
             circumstances would have provided with respect to the
             danger and that communicates adequate information
             on the dangers and safe use of the product, taking into
             account the characteristics of, and the ordinary
             knowledge common to, the persons by whom the
             product is intended to be used . . . .

             [N.J.S.A. 2A:58C-4.]
                                                                         A-4007-18
                                     23
      Similar to the steps taken by Union Carbide here, in Grier, the first page

of the defendant's operations manual contained a warning about the product,

the beltloader's guardrail contained an additional warning, and the defendant

offered free training to all airlines that purchased its beltloader. Id. at 318-19.

The court declined to overturn the jury's verdict because there was sufficient

evidence to conclude that the defendant acted reasonably in taking steps to

ensure that the warnings reached the product user. Id. at 320-21.

      As these cases illustrate, the manufacturer may not delegate to the

employer its duty to warn the employee of the unsafe product, but instead it

maintains a separate, concurrent duty to warn both the employee and

employer.    However, in appropriate circumstances, the manufacturer may

discharge this duty, in the eyes of the jury, by conveying the warnings to the

employer and relying on the employer to convey them to the employee.

      Here, the court correctly ruled that Union Carbide owed separate duties

to Edenfield and his employers, and that Union Carbide's warnings to his

employers did not discharge its duty to Edenfield. The court's instructions

appropriately explained the two separate duties, noted that the manufacturer

must take reasonable steps to ensure the warnings reach the employee, and

balanced Union Carbide's retention of the duty to Edenfield with the fact that it


                                                                            A-4007-18
                                      24
could communicate warnings to the employer.           The judge also properly

instructed that the jury could consider both "avenues of warning." However,

the court's error was in the final sentence of its instructions on Union Carbide's

duty to warn Edenfield, in which it instructed the jury that Union Carbide's

duty to place an adequate warning on the product could not be discharged

through warnings and information to the employer.

      This instruction is inconsistent with the case law, which allows the

manufacturer to discharge the duty by providing adequate warnings and

information to the employer, so long as the manufacturer's actions in intending

the warnings to reach the employer were reasonable under the circumstances.

Grier, 308 N.J. Super. at 317. The jury would be obligated to consider the

nature of the product, the nature of the safety training the product required, the

nature of the training Union Carbide offered, whether it was reasonable for

Union Carbide to believe that Edenfield's employer would relay the warnings

to him, and whether they were sufficiently calculated to reach him. Theer, 133

N.J. at 622.   It would also need to consider the nature of the workplace,

including whether Union Carbide had the ability to enter the Plant and speak

directly to employees, hand them pamphlets, and display posters. Ibid.




                                                                           A-4007-18
                                      25
      The adequacy of warnings to the employee are part of the balancing test

in determining reasonableness under the circumstances. If the warnings and

instructions on the product are inadequate, the manufacturer must make greater

efforts to warn the employer of the product's dangers, provide sufficient

information to the employer on the product's dangers and safe use, and ensure

that the employer conveys this information to the employee. However, the

manufacturer may also have to establish that the nature of the workplace

prevented the manufacturer from conveying the information directly to the

employee. At bottom, the issue of reasonableness is for the jury to decide.

      The court essentially compounded its error in the verdict sheet with its

response to the jury's question. Question 3A of the verdict sheet improperl y

confined the jury to consider the warnings or instructions Union Carbide

provided on the product, without considering those that it provided to

Edenfield's employers. And when the jury asked whether it could consider that

information, the court erroneously limited it to considering the warnings on the

asbestos bags vis-à-vis the wording of Question 3A.

      In sum, the court therefore issued an erroneous jury instruction on Union

Carbide's duty to warn Edenfield, which is a material consideration, rendering

the instruction presumptively reversible. Further, the record reflects that the


                                                                         A-4007-18
                                     26
error might have affected the trial's outcome. For example, the jury found

Union Carbide failed to provide adequate warnings on the asbestos bags.

Similarly, Union Carbide did not attempt to delegate to Edenfield's employer

its duty to warn, but it did attempt to discharge this duty by providing

information for them to pass onto Edenfield.            Union Carbide introduced

evidence of warnings and information that it communicated to the employers,

including the MSDS, pamphlets and posters.

      The documents Union Carbide distributed to Edenfield's employer

outlined risks associated with asbestos as well as numerous safety measures

and recommended precautions. Union Carbide also offered to perform air

testing for asbestos dust for Edenfield's employers, to conduct training of

employees, and to provide equipment in order for the employers to perform

their own testing. It also met with the employers to discuss safety measures

and dangers associated with its asbestos, including safe operating procedures,

potential health hazards, and threshold limit values.

      Perhaps most importantly, in answering "no" to Question 3B, the jury

found that plaintiff did not prove by a preponderance of the credible evidence

that Union Carbide failed to take reasonable steps to ensure that its warnings

reached Edenfield – the question they should have been asked. It is possible


                                                                          A-4007-18
                                      27
that if the jury were instructed properly, it would have found that Union

Carbide acted reasonably under the circumstances in communicating adequate

warnings to Edenfield through his employer.

                                       III.

      We also write to address a second jury charge, the need to find medical

proximate causation between Union Carbide's activities and Edenfield's

mesothelioma. On appeal, Union Carbide also asserts plaintiff had to establish

medical causation to prove both its strict liability and negligent failure-to-warn

counts. Union Carbide contends that as part of the test of medical causation,

plaintiff had to demonstrate that Edenfield was exposed to its asbestos with

sufficient "frequency, regularity and proximity," and that the court erred in

declining to include these terms with its jury instructions. It argues that proper

jury instructions might have changed the jury's verdict because the record did

not establish that Edenfield was exposed to its asbestos on a regular basis.

      At the charge conference, Union Carbide proposed the following

instruction on medical causation:

            [I]n order to prove medical causation, the [p]laintiff
            must prove that Mr. Edenfield was exposed to [Union
            Carbide's] product with sufficient frequency, with a
            regularity of contact, and with the product in close
            enough proximity to show that the exposure to [Union


                                                                           A-4007-18
                                      28
            Carbide's] product was a substantial contributing
            factor to Mr. Edenfield's mesothelioma.

      The court rejected this instruction. Instead, the court's instruction

provided that plaintiff must prove Edenfield's exposure to Union Carbide's

asbestos served as a "proximate cause" of his mesothelioma. It clarified that

"proximate cause . . . meant that the failure to warn was a substantial factor,"

such that the asbestos "was an efficient cause of [Edenfield's] injury, that it

was not remote or a trivial cause having only an insignificant connection with

the harm." The court noted that the jury should not find Union Carbide liable

"based on casual or minimal contact with the product . . . [or] on mere

guesswork" and cautioned that proximate cause does not require that there are

no other independent or contributing causes.

      "To prove medical causation, a plaintiff must show 'that the exposure [to

each defendant's product] was a substantial factor in causing or exacerbating

the disease.'" James, 155 N.J. at 299 (alteration in original) (quoting Sholtis v.

Am. Cyanamid Co., 238 N.J. Super. 8, 30-31 (App. Div. 1989)). In James, the

court explained that the plaintiffs in toxic-tort litigation faced unique burdens

in proving causation because toxic chemicals often involve decades -long

latency periods between exposure and disease symptoms and the plaintiffs

were often "exposed to multiple products of multiple defendants over an

                                                                           A-4007-18
                                      29
extended period of time." Id. at 300-01 (citing Sholtis, 238 N.J. Super. at 14-

16). We recognize plaintiffs faced a "formidable" burden in attempting to

prove that their exposure to any single defendant's product was a substantial

factor in causing their illness. Id. at 301.

      In Sholtis, 238 N.J. Super. at 28-29, our Supreme Court "adopted a

'frequency, regularity and proximity' test" to establish liability in asbestos-

exposure cases involving multiple defendants. As explained in James:

             Under that test, in order to prove that exposure to a
             specific defendant's product was a substantial factor in
             causing or exacerbating the plaintiff's disease, the
             plaintiff is required to prove 'an exposure of sufficient
             frequency, with a regularity of contact, and with the
             product in close proximity' to the plaintiff. . . . Since
             proof of direct contact is almost always lacking . . .
             courts must rely upon circumstantial proof of
             sufficiently intense exposure to warrant liability.

             [James, 155 N.J. at 301-02 (quoting Sholtis, 238 N.J.
             Super. at 28-29).]

      Even further in Sholtis, we found that the test struck an appropriate

balance between the needs of the plaintiffs in proving contact with a particular

defendant's product under the difficult circumstances of exposure to multiple

products, and those of the defendants in protecting against liability based on

guesswork.    238 N.J. Super. at 28-29.        The test prevents a plaintiff from

relying "on evidence which merely demonstrates that a defendant's asbestos

                                                                          A-4007-18
                                       30
product was present in the workplace or that [they] had 'casual or minimal

exposure' to it." Kurak v. A.P. Green Refractories Co., 298 N.J. Super. 304,

314 (App. Div. 1997) (quoting Goss v. Am. Cyanamid Co., 278 N.J. Super.

227, 236 (App. Div. 1994)). We cautioned that the factfinder should focus on

the underlying concept of the test and not allow the phraseology to serve as

"catch words." Sholtis, 238 N.J. Super. at 29.

      The trial court here primarily relied on the model charge on proximate

cause in its instruction, which directs the jury to find whether Edenfield's

exposure to Union Carbide's asbestos "was a cause of" his mesothelioma and

whether his exposure to Union Carbide's asbestos:

            [W]as a substantial factor that singly, or in
            combination with other causes, brought about the
            [injury] claimed by [plaintiff]. By substantial, it is
            meant that it was not a remote, trivial or
            inconsequential cause. The mere circumstance that
            there may also be another cause of the [injury] does
            not mean that there cannot be a finding of proximate
            cause. Nor is it necessary for the negligence of
            [defendant] to be the sole cause of [the injury]. If you
            find that [Union Carbide's] negligence was a
            substantial factor in bringing about the [injury], then
            you should find that [defendant's] negligence was a
            proximate cause of the [injury].

            [Model Jury Charges (Civil), 6.12, "Proximate
            Cause—Where There is Claim That Concurrent
            Causes of Harm Were Present" (approved May 1998).]


                                                                       A-4007-18
                                     31
      However, while case law encourages trial courts to follow the model

charges in their entirety, it also instructs them to modify the charges to meet

the facts. See Reynolds v. Gonzalez, 172 N.J. 266, 288-89 (2002) (citing

Velazquez, 163 N.J. at 688) ("The failure to tailor a jury charge to the given

facts of a case constitutes reversible error where a different outcome might

have prevailed had the jury been correctly charged."). Here, the court issued

the general charges for proximate cause, but did not modify them for an

asbestos litigation matter in which plaintiff was exposed to products from

multiple manufacturers over an extended period of time, which requires the

"frequency, regularity and proximity" instruction. Sholtis, 238 N.J. Super. at

28-29.

      We discern no support for the contention that the "frequency, regularity

and proximity" test is strictly a summary judgment standard. Under Sholtis,

the three "factors should be balanced for a jury to find liability." Id. at 28.

Likewise, in Kurak, 298 N.J. Super. at 314-22, the court did not limit the test

to only summary judgment determinations.

      The Sholtis test requires plaintiff to prove that Edenfield was exposed to

Union Carbide's asbestos on numerous occasions, and while he was physically

close to the product, the court's instructions required plaintiff to prove only


                                                                         A-4007-18
                                     32
that Edenfield's exposure was more than minimal and that it had a connection

to his injury that was greater than insignificant.         The latter standard

significantly lowered plaintiff's burden and failed to allow the jury to weigh

the three factors that the courts carefully crafted to balance the needs of

plaintiffs and defendants in multiple product-exposure asbestos litigation

cases.

         Although the jury found plaintiff proved that Edenfield was exposed to

Union Carbide's asbestos, it is not possible to know whether the jury would

have found that he was exposed with the requisite frequency, regularity and

proximity because the court did not provide such an instruction. The record

contains sufficient evidence for a jury to question whether Edenfield was

exposed to Union Carbide's asbestos on a liability-imposing basis.

         Defendant's remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

         Reversed, judgment vacated and remanded for a new trial consistent

with this opinion. We do not retain jurisdiction.




                                                                         A-4007-18
                                      33